
	

115 HR 3133 RH: Streamlining Environmental Approvals Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 804
		115th CONGRESS2d Session
		H. R. 3133
		[Report No. 115–1030]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2017
			Mr. Johnson of Louisiana (for himself, Mr. Duncan of South Carolina, Mr. Higgins of Louisiana, Mr. Abraham, Mr. Graves of Louisiana, and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 16, 2018Additional sponsors: Mr. Rouzer, Mr. Loudermilk, and Mr. Palazzo
			November 16, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to reduce unnecessary permitting delays by
			 clarifying associated procedures to increase economic development and
			 support coastal restoration programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Streamlining Environmental Approvals Act of 2017 or the SEA Act of 2017 . 2.Addressing permits for taking of marine mammalsSection 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)) is amended as follows:
 (1)In clause (i)— (A)by striking citizens of the United States and inserting persons;
 (B)by striking within a specific geographic region; (C)by striking of small numbers;
 (D)by striking such citizens and inserting such persons; and (E)by striking within that region.
 (2)In clause (ii)— (A)in subclause (I), by striking , and other means of effecting the least practicable impact on such species or stock and its habitat;
 (B)in subclause (III), by striking requirements pertaining to the monitoring and reporting of such taking by harassment, including and inserting efficient and practical requirements pertaining to the monitoring of such taking by harassment while the activity is being conducted and the reporting of such taking, including, as the Secretary determines necessary, ; and
 (C)by adding at the end the following:  Any condition imposed pursuant to subclause (I), (II), or (III) may not result in more than a minor change to the specified activity and may not alter the basic design, location, scope, duration, or timing of the specified activity..  (3)In clause (iii), by striking receiving an application under this subparagraph and inserting an application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (IV) of clause (viii), as applicable,.
 (4)In clause (vi), by striking a determination of least practicable adverse impact on such species or stock under clause (i)(I) and inserting conditions imposed under subclause (I), (II), or (III) of clause (ii). (5)By adding at the end the following:
				
					(viii)
 (I)The Secretary shall— (aa)accept as complete a written request for authorization under this subparagraph for incidental taking described in clause (i), by not later than 45 days after the date of submission of the request; or
 (bb)provide to the requester, by not later than 15 days after the date of submission of the request, a written notice describing any additional information required to complete the request.
 (II)If the Secretary provides notice under subclause (I)(bb), the Secretary shall, by not later than 30 days after the date of submission of the additional information described in the notice—
 (aa)accept the written request for authorization under this subparagraph for incidental taking described in clause (i); or
 (bb)deny the request and provide the requester a written explanation of the reasons for the denial. (III)The Secretary may not make a second request for information, request that the requester withdraw and resubmit the request, or otherwise delay a decision on the request.
 (IV)If the Secretary fails to respond to a request for authorization under this subparagraph in the manner provided in subclause (I) or (II), the request shall be considered to be complete.
						(ix)
 (I)At least 90 days before the expiration of any authorization issued under this subparagraph, the holder of such authorization may apply for a one-year extension of such authorization. The Secretary shall grant such extension within 14 days after the date of such request on the same terms and without further review if there has been no substantial change in the activity carried out under such authorization nor in the status of the marine mammal species or stock, as applicable, as reported in the final annual stock assessment reports for such species or stock.
 (II)In subclause (I) the term substantial change means a change that prevents the Secretary from making the required findings to issue an authorization under clause (i) with respect to such species or stock.
 (III)The Secretary shall notify the applicant of such substantial changes with specificity and in writing within 14 days after the applicant’s submittal of the extension request.
 (x)If the Secretary fails to make the required findings and, as appropriate, issue the authorization within 120 days after the application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (III) of clause (viii), as applicable, the authorization is deemed to have been issued on the terms stated in the application and without further process or restrictions under this Act.
					.
 3.Removing duplicationsSection 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)), as amended by section 2 of this Act, is further amended by adding at the end the following:
			
 (xi)Any taking of a marine mammal in compliance with an authorization under this subparagraph is exempt from the prohibition on taking in section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538). Any Federal agency authorizing, funding, or carrying out an action that results in such taking, and any agency action authorizing such taking, is exempt from the requirement to consult regarding potential impacts to marine mammal species or designated critical habitat under section 7(a)(2) of such Act (16 U.S.C. 1536(a)(2))..
		
	
		November 16, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
